PER CURIAM.
The questions here argued concern solely the sufficiency of the evidence to support the district court’s findings (a) that appel-lee was injured by the negligence of the appellant ; (b) that the appellee was not negligent in a manner contributing to the injury; and (c) that the injury to appellee was of the amount awarded.
This is an admiralty appeal in which the witnesses giving the major portion of the relevant testimony were heard by the court below. Appellant properly concedes that its burden is to show such insufficiency of that testimony.
We are of the opinion that there was such sufficiency to support the findings. *826The libel was prosecuted under the Act of March 24, 1943, 50 U.S.C.A. Appendix, § 1291, providing that it be enforced pursuant to the Suits in Admiralty Act and, since that Act provides that the government is liable for costs (46 U.S.C.A. § 743) our rule 27 (4) exempting the United States from costs is not applicable.
The decree is affirmed with costs,